Montgomery, Judge.
This case comes up under the Eelief Act of 1870 — the suit being upon a note made prior to June, 1865, by the defendant in error.
An affidavit of the payment of taxes was filed, and the fact of such payment controverted by defendant. The payment of the tax was shown by the testimony of the agent of the plaintiff, in whose hands the note sued on, with others belonging to the estate, had been placed. He testified that he had regularly returned all of the notes for taxes at a gross amount, which he thought their value, and paid the taxes on such amount. The Court held the proof insufficient. In this, we think, the Court erred.
*6291. It is not necessary that the owner of a debt should return it at more than its fair market value: R. Code, sec. 801. And where such return is regularly made and the taxes paid, it sustains the affidavit required by the Relief Act of 1870. The fact that the debt is valued, with other debts, at a gross amount, and the whole thus returned can make no difference, provided the value placed upon them is what the person making the returns believes to be their fair market value.
2. The fourteenth section of the Relief Act of 1870 provided, that “nothing in this Act shall be so construed as to affect any claim due any widow or minor,” etc. The facts offered to be proven by the administratrix would have clearly shown, if proved, that the sum sued for was a claim due a widow and minors. The Court should have allowed the proof.
Judgment reversed.